762 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HENRY ROOSEVELT JACKSON, PLAINTIFF-APPELLANT,v.JOHN K. ISSENMAN, DEFENDANT-APPELLEE.
NO. 84-3357
United States Court of Appeals, Sixth Circuit.
4/5/85
ORDER

1
BEFORE:  LIVELY, Chief Judge; ENGEL, Circuit Judge; and COHN, District Judge.*


2
Plaintiff requests counsel in his appeal from the district court's order dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Henry Jackson sued his court-appointed attorney, John Issenman, under 42 U.S.C. Sec. 1983 alleging ineffective assistance of counsel.  Jackson stated in his complaint that 'it would appear to a reasonable person that his attorney was working with the Hamilton County Prosecutor's Office to obtain his conviction.'  The district court dismissed the suit as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


4
Upon consideration, this court concludes that the district court properly dismissed the complaint.  A private, court-appointed attorney representing a criminal defendant is not acting under color of state law, and is not subject to suit under Sec. 1983.  Mulligan v. Schlachter, 389 F.2d 231, 233 (6th Cir. 1968).  Further, the mere assertion of a conspiracy between a private court-appointed attorney and state officials without factual averments does not provide a suf icient state action nexus for a Sec. 1983 claim.  Phillips v. Mashburn, 746 F.2d 782 (11th Cir. 1984).  The conclusory language of the complaint is not sufficient to support a Sec. 1983 claim.


5
Accordingly, the motion for appointment of counsel is denied and the district court's judgment is affirmed for the reasons set forth in the district court's order dated April 17, 1984.  Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, Judge, United States District Court for the Eastern District of Michigan, sitting by designation